Case 1:19-cv-00183-CFC Document 61 Filed 03/18/20 Page 1 of 1 PageID #: 1139




                                        March 18, 2020

VIA E-FILING
The Honorable Colm F. Connolly
J. Caleb Boggs Federal Building
844 N. King Street
Room 4124; Unit 31
Wilmington, DE 19801-3555

       RE:     Uniloc 2017 LLC v. Vudu, Inc.,
               C.A. No. 19-cv-183-CFC


Dear Judge Connolly:

       Plaintiff Uniloc 2017 LLC writes to inform the Court that it will no longer be pursuing its
discovery dispute with Vudu, Inc. set to be heard on April 8, 2020 after the Markman hearing.

       We are available at the Court’s convenience to discuss this matter.


                                                    Respectfully submitted,

                                                    /s/ Michael J. Farnan

                                                    Michael J. Farnan


cc:    Counsel of Record (via E-Mail)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
